United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2452
                      ___________________________

                             BIS Investment, LLC

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                            Bank of America, N.A.

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                         Submitted: February 21, 2013
                           Filed: February 22, 2013
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

    In this diversity action, BIS Investment, LLC (BIS) sued Bank of America
(BOA) for negligence and other claims arising out of allegedly unauthorized
withdrawals of BIS funds held in accounts at BOA in 2005. The district court1
granted BOA’s motion to dismiss the action as time-barred under the applicable
statute of limitations, and BIS appeals.

      For the reasons that the district court explained in its thorough opinion, we
agree with the court that the action is time-barred. See Strawn v. Mo. State Bd. of
Educ., 210 F.3d 954, 957 (8th Cir. 2000) (standard of review). In particular, we note,
as the court explained, that it was entitled to take judicial notice of BIS’s prior
dismissed suits in deciding the Rule 12(b)(6) motion. See Levy v. Ohl, 477 F.3d 988,
991 (8th Cir. 2007). The complaint, together with the public records that the court
was entitled to recognize, amply demonstrated that the instant action was filed well
outside the expiration of Missouri’s five-year statute of limitations, and that BIS was
not entitled to avail itself of Missouri’s savings statute. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-